DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 2/16/2020 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… provide multiplexed communication with a processor via a plurality of platform interconnect interfaces …”; and “… wherein the PIL is to provide abstracted communication services for the AFU to communicate with the processor …” because Gupta merely discloses generic arrows linking components without any detailed discussion of what the various arrows represent ; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Gupta would teach/suggest provide multiplexed communication (e.g. as data is communicated between Integrated FPGA and Intel Xeon CPU may be via PCIe and QPI (e.g. on page 13), wherein the communicated data would have been multiplexed for transferring either via PCIe or QPI: synonymous to Figure 2 of CCI-P protocol/Specification on pages 18-19, where FIU receives from AFU via CCI-P and would have been steered/multiplexed Gupta, pages 13-14). Gupta would further teach/suggest wherein the PIL (e.g. equate to FPGA’s functional block with Coherent link, Protocol, PHY. Security, RAS, Pwr Mgmt on Page 14) is to provide abstracted communication services for the AFU to communicate with the processor (e.g. as abstracted communication services would have been provided by FPGA’s functional block with Coherent link, Protocol, and PHY. Security between AFU and CPU on page 14, as FPGA’s functional block appears to include handle communication functionalities such as Coherent link, Protocol, and PHY. Security. Additionally, CCI-P protocol/Specification discloses the FIU implements the interface protocols for links between the CPU and FPGA: Section 1.1: Xeon Processor + FPGA Block Diagram on page 14) (Gupta, pages 13-14).
As applicant is applying the above arguments for independent claim 1 towards independent claims 19 and 25, the examiner will also apply the above response for independent claim 1 towards independent claims 19 and 25.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… wherein the PIL is to support cache hints from the AFU, wherein supporting cache hints comprises receiving a cache hint from the AFU for a transaction, selecting a platform interconnect for the transaction, and handling the cache hint contextually according to a capability of the platform Gupta teaching anything related to cache hints, much less the specific features of receiving a cache hint from the AFU for a transaction, selecting a platform interconnect for the transaction, and handling the cache hint contextually according to a capability of the platform interconnect, as recited in the claim; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Gupta would have obviously/inherently teaches/suggests the above claimed features because CCI-P protocol/Specification is used between AFU and the lower FPGA’s functional block on page 14, wherein in accordance to CCI-P protocol/Specification Caching Hints is supported (Section 1: Introduction on page 13), wherein request is steered based on caching hint (Section 1.3 : Memory hierarchy on pages 18-19). The protocol/specification further indicates the feature of FPGA Caching hint (Section 2.1: Features on page 22), and the use of cache hint in read/write operations (Section 2.3: Read from /Write to Main Memory on page 24).
Applicant does not appear to be applying the above arguments for independent claim 1 towards independent claims 19 and 25, as independent claims 19 and 25 do not include similar claimed features as discussed in applicant’s argument for independent claim 1.


I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 13-20 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta (from IDS dated 9/14/219).

As per claim 1, Gupta teaches/suggests an accelerator apparatus, comprising: 
a programmable region capable of being programmed to provide an accelerator function unit (AFU) (e.g. equate to FPGA’s End User Acceleration Function Unit (AFU) on Page 14 for End user developed application specific functionality) (Pages 13-14); and 
a platform interface layer (PIL) (e.g. equate to the FPGA’s functional block with Coherent link, Protocol, PHY. Security, RAS, Pwr Mgmt on Page 14) to 
wherein supporting cache hints comprises receiving a cache hint from the AFU for a transaction, selecting a platform interconnect for the transaction, and handling the cache hint contextually according to a capability of the platform interconnect (e.g. It would have been obvious/inherent for Gupta to teach/suggest the above claimed features in association with CCI-P protocol/Specification between AFU and the lower block on page 14, wherein in accordance CCI-P protocol/Specification AFU would communicate FPGA caching hint: Revision History on page 3; Section 1: Introduction on page 13; Section 1.3: Memory hierarchy on pages 18-19; Section 2.1: Features on page 22; and Section 2.3: Read from/Write to Main Memory on page 24) (Pages 13-14). 
 
As per claim 2, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the intra-accelerator protocol is a core cache interface version P (CCI-P) protocol (e.g. equate to the FPGA’s End User RTL Interface (CCI-P Specification) on Page 14) (Pages 13-14). 

As per claim 11, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL is to provide a burst mode to guarantee that a burst request does not cross a page boundary fences (Gupta, Pages 13-14), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as the PIL support communication between the CPU and AFU over PCIe and/or QPI. 
 
As per claim 13, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL is to support an address width matching the processor virtual address width via the platform interconnect interface, wherein the intra-accelerator protocol is to be agnostic of virtual or physical addressing (Gupta, Pages 13-14), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as the PIL support communication between the CPU and AFU over PCIe and/or QPI. 
 
As per claim 14, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL is further to provide power management of the accelerator apparatus (e.g. associated with Pwr Mgmt on Page 14) (Pages 13-14).

Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL is further to provide thermal management of the accelerator apparatus (e.g. associated with Pwr Mgmt on Page 14) (Pages 13-14).

As per claim 16, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the accelerator apparatus comprises an FPGA, the PIL comprises a first region of the FPGA, and the AFU comprises a second region of the FPGA (Pages 14-15)

As per claim 17, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL comprises an intellectual property block (e.g. IP Library) (Pages 14-16). 

As per claim 18, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL comprises a co-processor (Gupta, Pages 13-14), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as the PIL support communication between the CPU and AFU over PCIe and/or QPI. 

As per claims 19-20, claims 19-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2.

As per claim 25, claim 25 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (from IDS dated 9/14/219) in view of Oliver (from IDS dated 9/14/219).

As per claim 3, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator apparatus comprising wherein the plurality of platform interconnect interfaces comprises a first interface (e.g. interface for QPI) and a second interface (e.g. interface for PCIe), wherein the PIL is configured to select a preferred platform interconnect interface for a data transaction (Pages 13-14), but Gupta does not expressly teach low-latency interface and high-bandwidth interface. 
Oliver teaches/suggests low-latency interface and high-bandwidth interface (e.g. Section I: Introduction).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Oliver’s interfaces into Gupta’s apparatus as it is well-known or obvious that PCIE is primarily for high bandwidth and QPI is use for low-latency (Oliver, Section I: Introduction) and also for the benefit of implementing achieving low latency and high bandwidth with a small message sizes (Oliver, Section VIII: Conclusion) to obtain the invention as specified in claim 3.

.

Claims 4, 6, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (from IDS dated 9/14/219) in view of Oliver (from IDS dated 9/14/219) and PCI Express Base Specification.

As per claim 4, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator apparatus comprising wherein the plurality of platform interconnect interfaces comprises a first interface (e.g. interface for QPI) and a second interface (e.g. interface for PCIe), wherein the PIL is to select a preferred platform interconnect interface for a data transaction (Pages 13-14), but Gupta does not expressly teach cache-coherent interface and non-cache-coherent interface. 
Oliver teaches/suggests cache-coherent interface (Section I: Introduction)
PCI Express Base Specification teaches/suggests non-cache-coherent interface (e.g.  cache coherency not expected with No Snoop) (Section 2.2.6.5: No Snoop Attribute on page 76).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Oliver’s interfaces and PCI Express Base Specification into Gupta’s apparatus as it is well-known or obvious that PCIE is primarily for high bandwidth and QPI is use for low-latency (Oliver, Section I: Introduction) and also for the benefit of implementing achieving low latency and high bandwidth with a Oliver, Section VIII: Conclusion), and also properly conforming to the PCI Express protocol in according to its Specification to obtain the invention as specified in claim 3.

As per claim 6, Gupta, Oliver and PCI Express Base Specification teach/suggest all the claimed features of claim 4 above, where Gupta, Oliver and PCI Express Base Specification further teach/suggest the accelerator apparatus comprising wherein the second non-cache-coherent interface is a peripheral component interconnect express (PCIe) interface (Gupta, Pages 13-14; Oliver, Section I: Introduction; and PCI Express Base Specification, Section 2.2.6.5: No Snoop Attribute on page 76). 

As per claims 22 and 24, claims 22 and 24 is rejected in accordance to the same rational and reasoning as the above rejection of claims 4 and 6.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (from IDS dated 9/14/219) in view of Oliver (from IDS dated 9/14/219) and PCI Express Base Specification as applied to claims 4 and 22, and further in view of Wikipedia: Intel QuickPath Interconnect.

As per claim 5, Gupta, Oliver and PCI Express Base Specification teach/suggest all the claimed features of claim 4 above, where Gupta, Oliver and PCI Express Base Specification further teach/suggest the accelerator apparatus comprising the first cache-coherent interface (Gupta, Pages 13-14; Oliver, Section I: Introduction; and PCI Express Base Specification, Section 2.2.6.5: No Snoop Attribute on page 76), but Gupta, Oliver and PCI Express Base Specification do not teach the accelerator apparatus comprising being an ultra-path interconnect (UPI) interface.
Wikipedia teaches/suggests being an ultra-path interconnect (UPI) interface (e.g. QPI has been replaced with UltraPath Interconnect (UPI) on page 1).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Wikipedia’ s UPI into Gupta, Oliver and PCI Express Base Specification’s apparatus as it is well-known or obvious that UPI is replacing QPI (Wikipedia, Page 1) to obtain the invention as specified in claim 5.

As per claim 23, claim 23 is rejected in accordance to the same rational and reasoning as the above rejection of claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (from IDS dated 9/14/219) in view of PCI Express Base Specification.

As per claim 7, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator comprising wherein the PIL is to provide to the AFU functional operations (Pages 13-14), but Gupta does not expressly teach a non-ordered memory model. 
PCI Express Base Specification teaches/suggests a non-ordered memory model (e.g. associated with non-coherent operations) (Section 2.2.6.5: No Snoop Attribute on page 76).
PCI Express Base Specification into Gupta’s apparatus for the benefit of properly conforming to the PCI Express protocol in according to its Specification to obtain the invention as specified in claim 7.

 As per claim 8, Gupta and PCI Express Base Specification teach/suggest all the claimed features of claim 1 above, where Gupta and PCI Express Base Specification further teach/suggest the accelerator comprising wherein the PIL is to support non-posted writes and write fences (Gupta, Pages 13-14 and PCI Express Base Specification, 2.2.6.5: No Snoop Attribute on page 76), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as the PIL support communication between the CPU and AFU over PCIe and/or QPI. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (from IDS dated 9/14/219) in view of Parashar (from IDS dated 9/14/219).
As per claim 9, Gupta teaches/suggests all the claimed features of claim 1 above, where Gupta further teaches/suggests the accelerator apparatus comprising wherein the PIL is to provide a channel to the AFU (Pages 13-14), but Gupta does not teach/suggest the accelerator apparatus comprising a plurality of virtual channels.
Parashar teaches/suggests a plurality of virtual channels (e.g. physical channel can be multiplexed into multiple virtual channels) (Section IV. LEAP Implementation, B. Physical Platform Interfaces, 1) ChannelIO on Page 4).
Parashar’s virtual channeling into Gupta’s apparatus for the benefit of avoid deadlock (Parashar, Section IV. LEAP Implementation, B. Physical Platform Interfaces, 1) ChannelIO on Page 4) ChannelIO on Page 4) to obtain the invention as specified in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (from IDS dated 9/14/219) in view of Parashar (from IDS dated 9/14/219) as applied to claim 9 above, and further in view of Oliver (from IDS dated 9/14/219).
As per claim 10, Gupta and Parashar teach/suggest all the claimed features of claim 9 above, where Gupta and Parashar further teach/suggest the accelerator apparatus comprising wherein the plurality of virtual channels comprise a first virtual channel, and a second virtual channel (Gupta, pages 13-14; and Parashar, Section IV. LEAP Implementation, B. Physical Platform Interfaces, 1) ChannelIO on Page 4) ChannelIO on page 4), but Gupta and Parashar do not teach being tuned for low latency and tuned for high bandwidth bursts. 
Oliver teaches/suggests tuned for low latency and tuned for high bandwidth bursts (e.g. Section I: Introduction).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Oliver’s interfaces into Gupta and Parashar’s apparatus as it is well-known or obvious that PCIE is primarily for high bandwidth and QPI is use for low-latency (Oliver, Section I: Introduction) and also for the benefit of implementing achieving low latency and high bandwidth with a small Oliver, Section VIII: Conclusion) to obtain the invention as specified in claim 10.

II. PERTINENT PRIOR ART NOT RELIED UPON
Core Cache Interface (CCI-P) Interface Specification: the protocol/specification supports Caching Hints (Section 1: Introduction on page 13) with the FIU implementing the interface protocols for links between the CPU and FPGA (Section 1.1: Xeon Processor + FPGA Block Diagram on page 14), wherein the FIU receives from AFU via CCI-P and would have been steered/multiplexed for communicating over PCIe or UPI to Processor based on caching hint (Section 1.3 : Memory hierarchy on pages 18-19 withy Figure 2). Further indicating the FPGA Caching hint feature (Section 2.1: Features on page 22), and read/write operations that involve cache hint (Section 2.3: Read from /Write to Main Memory on page 24).
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April 05, 2021